     Case 1:19-cv-01197-NONE-HBK Document 27 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA MICHAEL GODFREY,                           Case No. 1:19-cv-01197-NONE-HBK
12                        Petitioner,                   ORDER DENYING APPOINTMENT OF
                                                        COUNSEL
13             v.
                                                        Doc. No. 20
14    WARDEN PBSP,
15                        Respondent.
16

17            Before the Court is Petitioner’s motion to appoint counsel. (Doc. No. 20). Petitioner filed

18   a pro se Petition for Writ of Habeas Corpus seeking relief pursuant to 28 U.S.C. § 2254. (Doc. No.

19   1). Petitioner now requests that the Court appoint counsel to represent him in this case due to

20   petitioner’s difficulty conducting legal research under his prison’s COVID-19 restrictions.

21            There is no automatic, constitutional right to counsel in federal habeas proceedings. See

22   Coleman v. Thompson, 501 U.S. 722, 752 (1991); Anderson v. Heinze, 258 F.2d 479, 481 (9th Cir.

23   1958).    The Criminal Justice Act, 18 U.S.C. § 3006A, however, authorizes this Court to appoint

24   counsel for a financially eligible person who seeks relief under § 2254 when the “court determines

25   that the interests of justice so require.” Id. at § 3006A(a)(2)(B); see also Chaney v. Lewis, 801 F.2d

26   1191, 1196 (9th Cir. 1986). Moreover, the Rules Governing Section 2254 Cases in the United

27   States District Courts require the Court to appoint counsel: (1) when the court has authorized

28   discovery upon a showing of good cause and appointment of counsel is necessary for effective
                                                        1
     Case 1:19-cv-01197-NONE-HBK Document 27 Filed 12/08/20 Page 2 of 2


 1   discovery; or (2) when the Court has determined that an evidentiary hearing is warranted. Id. at

 2   Rs. 6(a) and 8(c).

 3            Based upon the record, the Court finds Petitioner has not demonstrated that appointment of

 4   counsel is necessary at this stage of these proceedings. The Court does not find the circumstances

 5   of this case indicate that appointed counsel is necessary to prevent due process violations. Further,

 6   Petitioner was able to file his habeas petition without the aid of counsel, and the Court finds that

 7   the claims raised therein do not appear to be complex. To the extent the institution’s COVID-19

 8   restrictions are impeding Petitioner’s ability to timely comply with a filing deadline, he may seek

 9   an extension of time to comply with any Court-ordered deadlines.

10            Accordingly, Petitioner’s Motion for Appointment of Counsel (Doc. No. 20) is DENIED

11   without prejudice. Provided Petitioner meets the criteria set forth in 18 U.S.C. § 3006A, the Court

12   will consider appointing counsel to represent Petitioner if the Court later finds good cause to permit

13   discovery or if the Court decides that an evidentiary hearing is warranted in this matter.

14
     IT IS SO ORDERED.
15

16
     Dated:      December 7, 2020
17                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        2
